11/23/2020



                                                                                 Case Number: DA 20-0423



2


 3


4


 5
               IN THE SUPREME COURT OF THE STATE OF MONTANA
6
                                   Case No. DA 20-0423
 7


8    STATE OF MONTANA
 9                 Plaintiff and Appellee,                 :
10       vs.                                                NOV 2 3 2020
11   RICHARD EDWARD ADSIT, JR.,                           BOV.t.:11 Greenwood
                                                        Cleru of Supreme Court
                                                           State of Montane
12                 Defendant and Appellant.
13


14                 ORDER GRANTING MOTION FOR EXTENSION
15


16                On Appeal from the Montana Tenth Judicial District Court,
17
                        Cascade County, Cause No. DC-23-2018-07

18
           Upon consideration of the Appellant's Motion for Extension and good cause
19
     appearing:
20
           IT IS HEREBY ORDERED that the transcripts shall be transmitted on or
21
     before December 31, 2020 and the Appellant's Opening Brief shall be filed with
22
     the court on or before February 2, 2021.
23


24
           DATED this 23 day of k)                        , 2020.
25


26


27


28                                           Montana Supreme Court


                            Order Granting Motion for Extension - 1
1
     cc:   Meghan Lulf Sutton, Attorney for Appellant
2
           Heather Perry, Judith Basin C?unty Attomey
3          Montana Attorney General Titp Fox
           Tenth Judicial District Court, Judith Basin County
4


5


6


7


 8


9


10


11


12


13


14


15


16


17


18


19


20


21


22


23


24


25

26


27


28




                           Order Granting Motion for Extension - 2